OPINION OF THE COURT

After finding that the ballots for the June 27th Election were properly secured; that the proper filing of notice to all the parties was given; and that required amount necessary to generate a recount of the vote for District 14 was tendered; the Court, in the presence of the Cherokee Nation Election Commission observed, approved and found the recount to be proper.
A recount of the election results was held on July 2, 2015, under the supervision of this Court and Petitioner has timely appealed the election results for Council Member District 14, in which the results after the recount were as follows:
Keith Austin—519
William “Bill” Pearson—525
The Petitioner takes issue with 22 votes that he alleges were either rejected and should have been accepted or accepted and should have been rejected. For the purposes of this analysis the Court only finds it necessary to address the votes cast by voters 7-15 & 17-19. After hearing un-controverted evidence it was determined that these 12 voters cast ballots in District 14 but actually resided in a district other than 14. The Cherokee Nation Constitution Article VI Section 3 states . Those residing within the boundaries must vote within the district of their residence.” (emphasis added) Therefore these votes cast were in violation of the Cherokee Nation Constitution and should not have been accepted.
The Court finds that due to this error that it is impossible to determine the correct election outcome with mathematical certainty.
Therefore it is Order, Judged, and Decreed that a new election be held to determine the prevailing party in said council seat.
*353The Court also directs the CNEC to make any necessary adjustments to the Voter Registration of these 12 Voters and also to verify the registration of voters 25, 26, 27, and 28 for the new election.